242 Ga. 781 (1979)
251 S.E.2d 523
PARKER
v.
PARKER.
34162.
Supreme Court of Georgia.
Argued October 11, 1978.
Decided January 4, 1979.
*782 Lowery Parker, Jr., pro se.
J. Melvin England, for appellee.
MARSHALL, Justice.
This is an appeal from an order of the trial court denying the appellant father's motion  made in conjunction with his contempt proceeding against his former wife, appellee  for a modification of child visitation rights. Code Ann. § 30-127 (b) (Ga. L. 1957, pp. 412, 413; 1962, pp. 713, 714; 1976, p. 1050; 1978, pp. 258, 272); Sampson v. Sampson, 240 Ga. 118 (239 SE2d 519) (1977).
The trial judge's statement, that he didn't think that the appellant had "carried the burden," does not necessarily indicate that he erroneously applied the decisional law prior to the 1976 amendment to Code Ann. § 30-127, supra. See Sampson v. Sampson, supra. Moreover, the evidence authorized his decision based on the existing circumstances, even if they had not changed. See Dorminy v. Dorminy, 242 Ga. 326 (249 SE2d 49) (1978).
Modification of child visitation rights is a matter of discretion with the trial court (Gazaway v. Brackett, 241 Ga. 127, 129 (244 SE2d 238) (1978) and cits.), and, under the circumstances present here, we find no abuse of discretion.
Judgment affirmed. All the Justices concur.